Citation Nr: 1001820	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
arthritis.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as major depression, anxiety, 
and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to 
February 1982 as well as unconfirmed reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In consideration of a recent United States Court of Appeals 
for Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran testified via videoteleconference before the 
undersigned Acting Veterans Law Judge in October 2009.  A 
transcript of this proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while the Veteran's active duty service 
is clearly accounted for on his DD214 of record, his reserve 
service is not.  In his July 2006 notice of disagreement and 
during the October 2009 hearing the Veteran attributed his 
claimed depression, PTSD, anxiety, and bilateral shoulder 
arthritis to his firefighting duties in both his active duty 
and reserve service.  Despite several submissions by the 
Veteran, there is no point summary of record and no 
consistent dates regarding his reserve service.  The RO 
attempted to obtain a reserve point summary; however an 
August 2007 letter from NRPC (National Reserve Personnel 
Center) to the RO returned the request for its incorrect 
format, noting that there was no indication in the record 
that an appropriate request, through the Personnel 
Information Exchange System (PIES), was ever made.  The 
Veteran's reserve service should be confirmed.

Further, despite the Veteran's numerous contentions relating 
his claimed psychiatric disability and bilateral shoulder 
disability to both his active and reserve service, the 
Veteran was never provided notice of the ACDTURA (active duty 
for training) and INACDUTRA (inactive duty for training) 
governing regulations.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) 
(West 2002); 38 C.F.R. § 3.6(a), (c) (2009).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from injury (but not disease) incurred in the line of duty.  
38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty or ACDUTRA or from injury (but 
not disease) incurred or aggravated while performing 
INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a).  ACDUTRA includes full 
time duty performed by members of the Armed Forces Reserves 
or the National Guard of any state.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty other than full time duty performed 
by a member of the Reserves or the National Guard of any 
state.  38 C.F.R. § 3.6(d).
  
The Veteran's active duty service treatment records contain a 
1984 enlistment Report of Medical Examination, which would 
correspond to the date the Veteran identified for his 
enlistment into the reserves.  There are no other reserve 
service treatment records of record or any determination that 
they are not available.  As the Veteran has claimed PTSD, 
both his active duty and reserve personnel records should be 
obtained and added to the record as well.  

The Veteran has claimed continuity of his symptoms for all 
disabilities on appeal since his discharge from service.  The 
Board notes that there are no medical records from any source 
for 2003 through most of 2004, though the Veteran submitted 
his claim in October 2004.  An October 2004 VA Outpatient 
Clinic treatment shows that the Veteran was incarcerated 
during that time.  Any medical treatment records from this 
period of incarceration should be obtained.

The Veteran was afforded a fee-based VA PTSD examination in 
November 2005.  The examiner noted that the Veteran reported 
a December 2004 emergency room visit for psychiatric care.  
There is no medical report in the record from any facility 
that matches that description.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify in what 
facility he was incarcerated from January 
2003 to approximately October 2004, and to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of his bilateral 
shoulder arthritis and his acquired 
psychiatric disability, claimed as major 
depression, anxiety, and PTSD, from 
January 2003 to approximately October 2004 
from that incarceration facility, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Ask the Veteran to identify in what 
facility he received emergency room 
psychiatric care in December 2004, as 
described to the 2005 fee-based VA 
examiner, and to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his acquired psychiatric disability, 
claimed as major depression, anxiety, and 
PTSD, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Submit an appropriate request through 
PIES, as outlined in the NRPC August 2007 
letter, to obtain a reserve point summary, 
indicating active duty and inactive duty 
training, and any confirmation of the 
dates of the Veteran's reserve service.  
The Veteran attributed his reserve service 
to the United States Air Force beginning 
in 1984 and he submitted a discharge 
certificate dated February 1997.  

4.  Obtain the Veteran's reserve service 
treatment records as well as both active 
duty and reserve personnel records for the 
complete processing of the PTSD claim.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

5.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate his claims of entitlement to 
service connection for an acquired 
psychiatric disability, claimed as major 
depression, anxiety, and PTSD, as well as 
bilateral shoulder arthritis as a result 
of reserve service.  See 38 U.S.C.A. § 
101(22), (24) (West 2002); 38 U.S.C.A. § 
101(23), (24); 38 C.F.R. § 3.6(a), (d).  

6.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
a supplemental statement of the case 
(SSOC), to include consideration of all 
evidence received since the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


